Citation Nr: 1823035	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968; and from October 1970 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral shoulder bursitis.

In June 2015, the Veteran testified regarding his claims at a Travel Board hearing.

In a letter dated in February 2016, the Board notified the Veteran that the judge that presided over his June 2015 hearing was no longer available, and offered the Veteran a new hearing.  The Veteran has not requested a new hearing.

In May 2016, the Board remanded the matter for additional development.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for service connection for a bilateral shoulder disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a bilateral shoulder disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In March 2018 correspondence, the Veteran stated that "I am writing to withdraw my appeal for a shoulder condition."  As the appeal has been withdrawn, there consequently remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the pending appeal for service connection for a bilateral shoulder disorder and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


